Citation Nr: 1535782	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  14-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from September 1949 to December 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened the Veteran's claim and remanded the issue for additional development in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Chronic residuals of a back injury were not manifest during active service; and, the preponderance of the evidence fails to establish a present residual of a back injury disability as a result of service.


CONCLUSION OF LAW

Chronic residuals of a back injury were not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in June 2011.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand in March 2015 has been substantially completed.  Although the Veteran asserts that he had received back treatment in the year following service from a chiropractor, D.W.G., D.C., he has not provided information sufficient to warrant additional VA assistance and the response he provided on his March 1955 application for VA benefits indicates he had not been treated for back injury or disease since active service.  Additionally, an October 1974 statement from Dr. D.W.G. identified that treatment had been provided in 1972 and 1973.  The Veteran has also stated that he had other medical treatment and employment physical evaluations in the years following service, but he has not provided information upon which reasonable efforts could be taken to obtain evidence to substantiate his claim.  The Board finds there is no evidence of any additional existing pertinent records and that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The report of the September 2011 VA examination was previously found to be inadequate due to inaccurate findings made by the examiner.  The findings of that examination will thereby not be discussed.  However, on Remand, more than sufficient and adequate VA medical opinions were obtained.  The opinions are predicated on a substantial review of the record (historically accurate) and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Although in a July 2015 brief the Veteran and his service representative asserted that a June 2015 VA examiner had not adequately considered his statements as to a continuity of symptoms since active service, a review of the June 2015 report reveals a thorough an essentially accurate summary of the available evidence and includes the examiner's specific comments that history, type of work after service, location of current pain, and degree of degenerative spine changes plus limitation of motion were considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner stated that he had reviewed service treatment records and acknowledged that report of a diagnosis of lumbosacral sprain was addressed in an April 1955 rating decision.  The examiner also stated that the status of the Veteran's back from 1952 to 1967 was not clear, which the Board finds to be a reasonable interpretation of the evidence of record including the Veteran's own inconsistent reports over the years concerning treatment and other injuries during this period.  The available medical evidence is found to be sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The pertinent evidence of record shows that the Veteran sustained a back injury in May 1950 when a he was struck in the back by a falling telephone pole.  An undated report noted complaints of pain in the dorsal region of the spine after being struck in the back by a telephone pole.  Examination revealed point tenderness over the dorsal spine at 5 through 7 with slight tenderness over the lower third on the left.  Neurological evaluation was negative.  X-ray studies of the dorsal spine from 5 to 8 revealed no evidence of bony abnormality.  Subsequent records include a diagnosis of lumbosacral joint sprain and show he was released to general service duty after nine days in quarters.  A July 1952 report noted low back pain without additional comment.  A December 1952 separation examination revealed a normal clinical evaluation of the spine.  The examiner noted the Veteran had an injury to the back in 1950 and wore a back brace for two months, and that he reported he still had pain in the back at intervals when bending or doing heavy work.  

In an October 1974 statement Dr. D.W.G. noted the Veteran had received treatment in 1972 and 1973 for muscle pains in back.  The diagnosis provided was spastic muscle syndrome of the back.  Private treatment reports noting low back complaints were received by VA dated from November 1994 to January 2011 without opinion as to etiology.  

In statements provided in support of his claim the Veteran reported that he had injured his back during active service.  He stated that he had back problems that had continued since his discharge from service.  

VA examination was conducted in June 2015.  The VA orthopedic physician discussed in detail the Veteran's service and post-service medical history.  Reference was to the Veteran's documented in-service injury to his mid-dorsal area along with his complaints of pain and sprain of the lumbosacral spine.  He acknowledged the Veteran's report of experiencing low back pain since service.  He discussed the findings of X-rays taken of the lumbar and thoracic spine in detail.  The orthopedist observed that the X-rays showed a degree of degenerative disc disease that was more likely than not a slight scoliosis to the left due to degenerative changes.  Having considered the Veteran's history of in-service injury and complaints, post-service employment history, location of current disability, lay history of symptomatology, and degree of degenerative spine changes, he concluded that the Veteran's current back disability (degenerative arthritis of the thoracolumbar spine) was most likely due to aging.   It was the examiner's opinion that it was less likely that his current back condition was related to an injury that occurred during service.  

Based upon the evidence of record, the Board finds that chronic residuals of a back injury were not manifest during active service, and that the preponderance of the evidence fails to establish a present residual of a back injury disability as a result of service.  Although records show the Veteran sustained a back injury and complained of subsequent back pain when bending or doing heavy work during active service, the opinion of the June 2015 VA examiner is persuasive that no chronic back disability was manifest in service.  The examiner is shown to have adequately considered the objective and lay evidence of record and to have found that it was more likely that his current back disability was due to a long history of physically strenuous occupational activities and aging.  The Veteran has not provided a competent objective medical opinion that refutes this finding.


Consideration has been given to the Veteran's statements as to having sustained a more severe back injury to the thoracolumbar spine in service with specific treatment for back problems within the first post-service year.  That history is not found to be credible.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The Board again notes that the Veteran has not provided any evidence to support his assertion of receiving back treatment from Dr. D.W.G. in the year following service.  Moreover, when he applied for benefits in March 1955 (nearly three years post-service), he made no reference to receiving treatment for back injury or disease since active service.  The October 1974 statement from Dr. D.W.G. only identified that treatment during the 1972/73 time frame and made no reference to earlier treatment.  

In the absence of any other evidence support the Veteran's claims as to symptoms of a more severe back disorder in the years immediately after his discharge from service, the Board finds that his March 1955 application responses and the medical opinions noting a long history of activities in physically demanding occupations to be persuasive.  

Consideration has also been given to the Veteran's personal assertion that he had back problems after service as a result of an injury in service and that he had no back injury in a 1953 motor vehicle accident when he sustained a pelvic fracture.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The matter involves complex medical issues and is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as back pain, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a back disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


